OPINION
{¶ 1} Defendant-appellant, Jerry Allen Baker, appeals the consecutive prison terms he received after pleading guilty to misuse of a credit card.
 {¶ 2} The Clermont County Grand Jury indicted appellant on eight counts of property-related offenses. As part of a plea agreement, all charges, except for a fifth-degree felony charge of misuse of a credit card, were dismissed. Appellant pled guilty to the remaining charge and the trial court sentenced appellant to 12 months in prison, to be served consecutive to another 12-month term imposed in another case.
 {¶ 3} On appeal, appellant's sole assignment of error claims that the trial court erred by imposing consecutive sentences.
 {¶ 4} Appellant argues that the imposition of consecutive sentences violates his Sixth Amendment right to a trial by jury under the holding in Blakely v. Washington (2004), 542 U.S. ___, 124 S.Ct. 2531.1
 {¶ 5} We find that the trial court's sentence does not violate appellant's constitutional right to a trial by jury. This court has determined that Blakely does not apply to the imposition of consecutive sentences under Ohio's felony sentencing law. State v. Burns, Butler App. No. CA2004-05-117, 2005-Ohio-2499, ¶ 3; State v. Collier, Butler App. No. CA2003-11-282, 2005-Ohio-944, ¶ 41.
 {¶ 6} For these reasons, appellant's sole assignment of error is hereby overruled.
 {¶ 7} Judgment affirmed.
Young and Bressler, JJ., concur.
1 Appellant concedes that the trial court made the necessary statutory findings under R.C. 2929.14(E)(4) in order to impose consecutive sentences.